Title: To James Madison from John Gardiner, 20 June 1814
From: Gardiner, John
To: Madison, James


        
          Sir
          Washington 20th June 1814
        
        As it is possible that the resolution of Congress passed 14th. Augt. 1776 may have escaped your recollection, I take the liberty of pointing to it, beleiving that if the resolution was now to be, published in our Newspapers, & numerous copies of it (on oiled paper) set afloat near the squadrons of the Enemy, it would induce numbers of their men to desert, who are now doubtfull of the reception they may meet; or the publication & dispersion of the resolution might intimidate the Commanders from leading their men into the Country where situations favorable for desertion are presented to the Men. I presume the resolution has not been repealed, because Mr Gallatin has introduced it into the Volume of Land Laws—see page 207. With the highest respect & esteem I have the honor to be Sir your obedt servt.
        
          J Gardiner
        
      